DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to hemodynamic sensor.  without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the judicial exception being an abstract idea, of a hemodynamic sensor that derives data and assess the data similar to in re Grams, 888 F 2d 835, 12USPQ 2d 1824 (Fed Cir. 1989) which is directed to a method of diagnosing an abnormal condition in an individual and was found to be patent ineligible. The claims as a whole show not element or combination of elements that are sufficient to ensure that the claims amount to significantly more than the abstract idea itself. The claims fail to recite any improvements to another technology or technical field, improvements to the functioning sensor itself, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. The use of a Teager Energy operator is merely a generic mathematical operator which is recognized by applicant as known in the art on page 15 of the specification. Therefore, because there is not meaningful limitation in the claim to transform the exception into a patent eligible 
Claims 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 claims a computer readable medium which is directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves) and machine-readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, for an implantable medical device comprising at least one implantable or non-implantable hemodynamic sensor configured to detect hemodynamic cardiac signals; and a controller configured to process and analyze the detected hemodynamic cardiac signals and/or signals derived from detected hemodynamic cardiac signals by applying to said signals a Teager Energy Operator (TEO) defined by:  TEO{x(n)} =Ψ (n) = x2(n-1)-x(n-2).x(n) wherein "x(n)" is a cardiac hemodynamic signal, " Ψ (n)" is the output hemodynamic signal and "n" refers to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792